DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.
 Claims 1-20 are pending in this application and have been considered below.  Arguments:
The applicant argued features, i.e., an improving automatic segmentation of a medical image, reads upon Boardman (US 2011/0038523 A1 – hereinafter “Boardman”) as follows.
Response:
Boardman is discussing in ¶¶35-36 segmentation of an image of biological cells to automatically identify pixels.  As a result, Boardman shows the limitation of “image segmentation method.”  Boardman further discusses in ¶39 binary classification by defining a mask image.  Therefore, Boardman shows the limitation of a “binary classifier.” Second, Boardman discusses an input image of a conventional color-stained IHC digital microscopy image.  Therefore, Boardman shows the limitation of “an input image.”  Third, Boardman discusses in ¶¶ 36 and 39 using the mask image to assign a unit value or zero value to pixel locations to determine if there are segmentation targets or not.  Consequently, Boardman shows the limitation of “whether the input image is segmentable.” Finally, Boardman discusses in ¶44 performing a conventional color segmentation algorithm.  Thus, Boardman shows the limitation of “segmenting the input image using the computer-implemented segmentation process when the input image is … segmentable.”
Arguments:
Concerning the applicant’s arguments that Boardman always segments the image.  Ap. Arg. Pp. 8-9.   
Response:
The examiner disagrees with this interpretation of Boardman.  Boardman teaches in ¶36 that “segmentation target is cancerous cell nuclei.”  Therefore, if there are no cancerous cells in an IHC image, no segmentation will be performed because the binary classifier will assign a zero value to every pixel in the IHC image.  Boardman ¶42 teaches that all “pixels deemed to be outside the mask … are removed from further consideration in the segmentation processing.”  Therefore, these pixels are not segmented. The cited portions of Boardman deal with an IHC image with cancerous cells; therefore, the segmentation is performed.  This does not prove the applicant’s assertion that segmentation is always performed.
Arguments:
The applicant argues that the secondary reference that the secondary reference, Pekar, does not teach determining segmentability “prior to performing a computer-implemented segmentation process on an input image.”   Ap. Args. pp. 9-10.
Response:
Pekar shows the limitation of “prior to performing a computer-implemented segmentation process” in ¶68 that discloses automatic segmentation can fail; thus, no segmentation is performed.  Further, Pekar’s claim 14 teaches separating images into group as being “automatically segmentable” and “non-automatically segmentable.”  Pekar’s ¶27 discloses using a decision criteria to reduce the amount to operations required for segmentation.
Arguments:
The applicant argues that the secondary reference, Pednault, does not teach predicting in the context of segmenting an input image. Ap. Args. pp. 10-11.
Response:
Pednault discloses image segmentation in ¶¶252, 256, and 281-283.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Arguments:
The applicant argues there is no rational basis to combine Boardman and Pednault.   Ap. Args. pp. 10-11.
Response:
The examiner disagrees with the applicant’s assertions.  Pednault ¶248 discloses construct segmentation-based models for predictive modeling.  Pednault ¶256 discloses image segmentation by pixels. 
Arguments:
The applicant argues Pednault is non-analogous art.   Ap. Args. pp. 10-13.
Response:
The examiner disagrees with the applicant’s assertions in light of at least  Pednault’s ¶¶ 248 and 256 cited above.  Additionally, Medtronic, Inc. v. Cardiac Pacemakers, 721 F.2d 1563, 220 USPQ 97 (Fed. Cir. 1983) cited that in the electrical arts, level of ordinary skill in the art was high, a minimum of a bachelor's degree in electrical engineering often being accompanied by a master's degree and several years of design experience. Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563, 1572 (Fed. Cir. 1983).  Additional, Medtronic noted that the “The test under § 103 is not what *1582 “one might contemplate”. The proper test is whether the references, taken as a whole, would suggest the invention to one of ordinary skill in the art. Id. at 1581–82  citing In re McLaughlin, 443 F.2d 1392, 1395, 58 CCPA 1310, 170 USPQ 209, 212 (1971).

Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result the claims stand as follows.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 10, 12-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 2011/0038523 A1 – hereinafter “Boardman”) in view of Pekar et al. (US 2006/0159341 A1 – hereinafter “Pekar”) in view of Pednault et al. (US 20030176931 A1 – hereinafter “Pednault”).
Claim 1:
Boardman discloses an image segmentation method (Fig. 2 and ¶35 discloses “defining a color value for a pixel in a digital image … Hue-Saturation-Intensity (HSI) model”; ¶36 discloses “segmentation target is cancerous cell nuclei”), comprising: 
, with a computer-implemented (¶34 discloses “The method may be
implemented by a conventional computer operating under control of appropriately configured software”) binary classifier (Fig. 1A and ¶39 discloses “Step S3, each pixel in the image is classified according to whether its color value …H, S, and I) falls within a range expected for the material of interest … H, S and I within predefined ranges associated with the expected range of colors for the segmentation target of interest i.e. falling within a pre-defined cuboid in color space). This binary classification”), an input image (¶34 discloses “a conventional color-stained IHC digital microscopy image”; ¶34 discloses “segmenting an image of biological cells”) whether the input image is segmentable (¶39 discloses “e.g. a zero value if the corresponding pixel location in the IHC image is considered to fall within the expected color range for the segmentation target”) using the computer-implemented segmentation process or (¶39 discloses “a unit value if it is considered to fall outside the expected color range for the segmentation target.”; where, if there are no segmentation targets such as cancerous cell nuclei (¶36), there will be no segmentation) using the computer-implemented segmentation process; 
segmenting the input image using the computer-implemented segmentation process when the input image is  segmentable (¶44 discloses “In Step S6 a conventional color segmentation algorithm is applied to the masked pixels”); and 

Boardman discloses all of the subject matter as described above except for specifically teaching “prior to performing a computer-implemented segmentation process” and “performing a remedial process if the input image is classified as not segmentable.”  However, Pekar in the same field of endeavor teaches “prior to performing a computer-implemented segmentation process” (¶68 discloses “the automatic segmentation in accordance with the method described with reference to step S3 fails” Claim 14 discloses “separating the plurality of two-dimensional images into a first set of images that is automatically segmentable and a second set of images that are non-automatically segmentable”) and “performing a remedial process if the input image is  are not segmentable” (Fig. 2, S3-S4 and ¶68 discloses “Then, in the subsequent step S4, images of the plurality of two-dimensional images, such as CT images, where the automatic segmentation failed, are identified … the automatic segmentation in … step S3 fails, in step S5, attractors may be manually drawn by an operator in these images identified in step S4… These attractors are such that they can be easily discriminated by the feature search algorithm, which is part of the segmentation process performed in the subsequent step S6”; Claim 14 discloses “separating the plurality of two-dimensional images into a first set of images that is automatically segmentable and a second set of images that are non-automatically segmentable”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Boardman and Pekar before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve the efficiency of segmentation.  For example, in Boardman the motivation behind steps S3 and S4 is to reduce the area to be processed thus improving efficiency (¶42).  Similarly, in Pekar the motivation is to increase the efficacy of radiation therapy by more accurately defining a structure of interest (¶¶9-10).  Both of these prior art publications seek to improve the efficiency of segmentation, thus the motivation to combine is improving efficiency of segmentation.  This motivation for the combination of Boardman and Pekar is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Boardman discloses all of the subject matter as described above except for specifically teaching “predicting/predicted.”  However, Pednault in the same field of endeavor teaches “predicting/predicted” (Abstract discloses “segmentation-based predictive models …  separate predictive models are constructed for each segment …. Segments are constructed so as to maximize the accuracies of the predictive models within each segment. Simultaneously, the multivariate statistical models within each segment are refined so as to maximize their respective predictive accuracies.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Boardman and Pednault before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use predictions in data mining to extract useful information that have a predictive value from large volumes of data (Pednault ¶¶4-7).  This motivation for the combination of Boardman and Pednault is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  	

Claim(s) 2, 11, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boardman in view of Pekar in view of Pednault as applied to claim 1 above, and further in view of Douglas et al. (US 2011/0028825 A1 – hereinafter “Douglas”)
Regarding Claim(s) 2, 11, and 20:
Boardman, Pekar, and Pednault teaches the apparatus/methods as claimed in claim(s) 1, the remedial process (Pekar ¶68).  Boardman, Pekar, and Pednault disclose all of the subject matter as described above except for specifically “performing computer-implemented pre-processing of the input image prior to the predicting; wherein the remedial process includes performing further computer-implemented pre-processing of the input image.”  However, Douglas in the same field of endeavor teaches performing computer-implemented pre-processing of the input image prior to the predicting; wherein the remedial process includes performing further computer-implemented pre-processing of the input image (¶8 discloses “pre and post image acquisition process”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pre-processing as taught by Douglas to modify the system and method of Boardman and Pekar in order to yield predictable results in order to improve the efficiency of medical imaging review (¶¶5, 8 22).  This motivation for the combination of Boardman, Pekar, and Douglas is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claims 3 and 12:
The combination of Boardman, Pekar, and Pednault discloses the method of claim 1 further comprising: acquiring the input image using a medical imaging system (Boardman ¶6 discloses “digital microscope images of tissue samples … to separate out the parts of the image corresponding to features such as cells, and their constituent parts such as nuclei and membranes. The; ¶36 discloses “the segmentation target is cancerous cell nuclei”); wherein the remedial process comprises acquiring a new input image using the medical imaging system with a different imaging configuration (Boardman ¶2 discloses “automated process for segmenting images whereby images are numerically processed to identify objects of interest according to pre-defined segmentation criteria.”).
Claims 4 and 13:
The combination of Boardman, Pekar, and Pednault discloses the method of claim 1 further comprising: during a training phase performed prior to the predicting, training the binary classifier using a computer-implemented training process operating on a set of training images each labeled as segmentable or not segmentable (Boardman ¶45 discloses “The resultant segmentation parameter derived from the "training" image may then be used for all other images”; ¶93 discloses “appropriate thresholds to be used for this stage may be based on experience (i.e. "training" the algorithm by seeing how well it deals with test images) … this sort of training can be used for different applications of the method to derive appropriate parameters for any of the characteristics on which the method is based … a priori information regarding the expected characteristics of the segmentation target of interest can be used to improve the automated classification processing of FIG. 1.” [emphasis added]).
Claims 5 and 14:
The combination of Boardman, Pekar, and Pednault discloses the method of claim 4 wherein the training phase further comprises: segmenting each training image using the computer-implemented segmentation process and labeling the training image (Boardman ¶45) as segmentable or not segmentable (Boardman Fig. 1A; Pekar Fig. 2, S3-S4) based on an output of the segmenting (Pekar ¶23 discloses “an assignment of labels to voxels corresponding to the at least partial contour, such that the attractors are considered as strong edges of the structure of interest during segmentation”; ¶34).  The motivation to combine for this claim is the same as for the independent claim from which this claim is dependent.

Claim(s) 6 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boardman in view of Pekar in view of Pednault as applied to claim 1 above, and further in view Chen et al. (US 9355440 B1 – hereinafter “Chen”).
Claims 6 and 15:
The combination of Boardman, Pekar, and Pednault discloses the method of claim 1, wherein the computer-implemented segmentation process (Boardman Fig. 1A; Pekar Fig. 2, S3-S4).
Boardman disclose all of the subject matter as described above except for specifically teaching “multiple, parallel segmentation processes.”  However, Chen in the same field of endeavor teaches multiple, parallel segmentation processes (C6:L30-35 discloses “multiple segments are processed in parallel ( e.g., using a parallel processor).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements taught by Chen to modify the system and method of Boardman as claimed by known methods in order to improve efficiency by reducing the processing time (Chen C6:L30-35). This motivation is supported by KSR Exemplary rationale (G) that may support a conclusion of obviousness.

Allowable Subject Matter
Claims 7-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ross Varndell/Primary Examiner, Art Unit 2666